Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 19, 2021

The Court of Appeals hereby passes the following order:

A21A1227. DOLLY THOMAS VETTUKALLEL v. ROY AUGUSTIAN.

      Roy Augustian filed a complaint for divorce against Dolly Thomas Vettukallel
(“the Wife”). According to the complaint, there were no children between the parties,
and thus, child custody was not at issue in the case. On January 22, 2021, the trial
court entered a final judgment and divorce decree. On February 22, 2021, the Wife
filed this direct appeal. We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, an appeal must be pursued
by discretionary application. See OCGA § 5-6-35 (a) (2), (b); Voyles v. Voyles, 301
Ga. 44, 47 (799 SE2d 160) (2017). “Compliance with the discretionary appeals
procedure is jurisdictional.” Booker v. Ga. Dept. of Human Res., 317 Ga. App. 426,
427 (731 SE2d 110) (2012). The Wife’s failure to follow the proper procedure
deprives us of jurisdiction over this appeal. As a result, this appeal is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/19/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.